Exhibit 10.28

EMPLOYMENT AGREEMENT

This Agreement is made as of November 7, 2013, by and between Fiserv, Inc., on
behalf of itself and its subsidiaries and affiliates (the “Company”), and Byron
C. Vielehr, an individual (“Employee”).

WHEREAS, the Company wishes to assure itself of the services of Employee for the
period set forth in this Agreement;

WHEREAS, Employee desires to enter into an agreement to provide for his
employment with the Company upon the terms set forth in this Agreement;

WHEREAS, the Company’s information, including but not limited to its technology,
products, intellectual property, customer lists, customer information, and its
methods of doing business have been developed by the Company at considerable
expense over a number of years, and are of considerable economic value to the
Company;

WHEREAS, the Company wishes to assure itself that Employee will keep in
confidence and not disclose any information disclosed to him by the Company
during the term that he is employed by the Company;

WHEREAS, the Company further wishes to assure itself that Employee will not
compete with the Company during or for a reasonable period of time after the
termination of his employment; and

WHEREAS, Employee is willing to agree not to so compete with the Company;

NOW, THEREFORE, in consideration of the premises set forth herein and intending
to be legally bound, the parties hereto agree as follows:

1. The Company agrees to employ Employee, and Employee agrees to be employed by
the Company. During his employment, Employee agrees to serve as Group President,
Depository Institutions Group, with such further responsibilities and duties
commensurate with such position as contemplated by the Company’s by-laws and
reasonably implemented by the Board of Directors and Employee’s Direct
Supervisor (defined below) subject to the further terms and conditions of this
Agreement.

2. Within 12 months of the commencement of the Employment Term, as defined below
(the “Relocation Date”), Employee agrees to relocate to the Milwaukee, Wisconsin
area and to work at the Company’s offices in Brookfield, Wisconsin. Prior to the
Relocation Date, Employee will conduct his duties at the Company’s offices at
Brookfield, Wisconsin, or any of its other locations, from time to time as
needed at the Company’s expense. The Company will pay reasonable and customary
relocation expenses in accordance with its executive relocation reimbursement
program.

3. Employee agrees to accumulate and maintain stock ownership in the Company at
the level required by the Company’s executive stock ownership policy, currently
four times the value of Employee’s annual base salary. Such ownership will be

 

1



--------------------------------------------------------------------------------

attained no later than the fifth anniversary of the date hereof, with certain
milestone minimums, all in accordance with the terms of the attached Company’s
executive stock ownership policy.

4. Employee’s employment shall begin on December 1, 2013 and shall continue
until terminated by either party upon written notice to the other party (the
“Employment Term”).

5. Employee hereby represents that he is free and able to enter into this
Agreement with the Company and that there is no reason, known or unknown, which
will prevent his performance of the terms and conditions contained in this
Agreement.

6. During the Employment Term, Employee shall devote his full business time,
best efforts and business judgment, faithfully, conscientiously and to the best
of his ability to the advancement of the interests of the Company and to the
discharge of the responsibilities and offices held by him. Other than boards of
directors on which Employee serves as of the date hereof, Employee shall not
engage in any other business activity, whether or not pursued for pecuniary
advantage, except as may be approved in advance by the Company; provided,
however, that the foregoing shall not prohibit or limit Employee from
participating in civic, charitable or other not-for-profit activities or to
manage personal investments, provided that such activities do not materially
interfere with Employee’s services required under this Agreement and do not
violate the Code of Conduct or other policies of Fiserv. Employee hereby
acknowledges that he has read Fiserv’s Code of Conduct in effect as of the date
hereof, and agrees that he will comply with such Code of Conduct and other
Fiserv policies regarding activities in the workplace, as they may be amended
from time to time, in all material respects.

7. For all services to be rendered by Employee in any capacity during the
Employment Term, the Company shall pay or cause to be paid, and shall provide or
cause to be provided, the following:

(a) An annual base salary of $470,000 per year, commencing on the date on which
Employee begins employment with the Company (the “Employment Date”), payable in
accordance with the normal payroll practices and schedule of the Company.
Employee’s direct supervisor (“Direct Supervisor”) will determine Employee’s
annual base salary, it being understood by Employee that adjustments to annual
base salary will be for unusual events and will not typically be made each year.
The first review of Employee’s annual base salary after his Employment Date will
occur on or about March 2015. The term “annual base salary” shall not include
any payment or other benefit that is denominated as or is in the nature of a
bonus, incentive payment, commission, profit-sharing payment, retirement or
pension accrual, insurance benefit, other fringe benefit or expense allowance,
whether or not taxable to Employee as income.

(b) Employee shall be entitled to participate in the Company’s Annual Cash
Incentive Plan (ACIP), or other incentive compensation programs offered by

 

2



--------------------------------------------------------------------------------

the Company from time to time for senior executives of the Company. For calendar
year 2014, Employee will have a target bonus of 110% of his annual base salary
($517,000) with an opportunity to achieve a maximum bonus of 220% of his annual
base salary ($1,034,000), to be paid no later than March 15, 2015 in accordance
with the Company’s usual practice.

(c) Employee will receive equity in the Company as follows:

(i) As of Employee’s first day of employment, Fiserv shall grant to Employee,
pursuant to the terms of the Fiserv, Inc. 2007 Omnibus Incentive Plan (the
“Incentive Plan”):

(A) Stock options to purchase shares of common stock of the Company (“Options”)
having a grant date fair value of $2,000,000. The exercise price of such Options
shall be equal to the fair market value of the Company’s common stock as of the
grant date in accordance with the terms of the Incentive Plan. One-third of such
Options shall vest on each of the second, third and fourth anniversaries of the
grant date; and

(B) Restricted Stock Units (“RSUs”) having a grant date fair value of
$2,000,000. One-half of such RSUs shall vest on each of the third and fourth
anniversaries of the grant date.

(ii) Beginning in 2014, Employee shall be eligible to participate in the
Company’s Annual Equity Incentive Plan (AEIP), or other equity incentive
compensation programs offered by the Company from time to time for senior
executives of the company, with an annual target grant value equal to 200% of
Employee’s annual base salary, which amount will vary from year to year. Any
equity granted hereunder would be granted beginning on or about March 2015. If
Employee is not employed by the Company on the date that it grants equity to
employees, Employee will not be entitled to receive an equity award. All equity
incentive awards are subject to the approval of the Company’s Board of Directors
or its designated committee, and vesting of such equity awards will generally
follow normal guidelines for similarly situated executives of the Company,
although the exact amount of equity granted to Employee, and the vesting
schedule thereof, may vary.

(iii) All equity granted or issued hereafter will be subject to the terms of the
Incentive Plan, as it may be amended from time to time, and the specific
agreement pursuant to which any such equity may be granted or issued from time
to time. The terms of the specific equity agreement pursuant to which equity
awards may be granted or issued hereunder shall govern treatment of such equity
awards in the event of the death or disability (as defined in any such
agreement) of Employee. Such equity will also have vesting and other terms as
specified in the agreement, which may be different than other employees of the
Company.

 

3



--------------------------------------------------------------------------------

(iv) Compensation provided to Employee pursuant to Section 7(b) and (c) hereof
is collectively referred to herein as “Incentive Compensation.”

(d) Employee will receive a one-time cash payment in the amount of $200,000, to
be paid on or before March 15, 2014.

(e) In addition to the salary and incentive compensation provided above,
Employee shall be entitled to participate in any employee benefit plans, welfare
benefit plans, retirement plans and other fringe benefit plans from time to time
in effect for senior executives of the Company generally; provided, however,
that such right of participation in any such plans and the degree or amount
thereof shall be subject to the terms of the applicable plan documents,
generally applicable Fiserv policies and to action by the Board of Directors of
Fiserv or any administrative or other committee provided in or contemplated by
such plan, it being mutually agreed that this Agreement is not intended to
impair the right of any committee or other group or person concerned with the
administration of such plans to exercise in good faith the full discretion
reposed in them by such plans.

(f) If the Company terminates Employee for cause, as defined in Section 8(c), or
Employee voluntarily ceases his employment with the Company, in either case, on
or before the first anniversary of his Employment Date, then Employee shall not
be entitled to receive any further relocation assistance pursuant to Section 2
above, and shall repay the Company promptly an amount equal to all of the
relocation expenses paid to him or on his behalf prior to the date of the
termination of employment. If the Company terminates Employee for cause, as
defined in Section 8(c), or Employee voluntarily ceases his employment with the
Company, in either case, after the first anniversary of his Employment Date but
on or before the second anniversary of his Employment Date, then Employee shall
not be entitled to receive any further relocation assistance pursuant to
Section 2 above, and shall repay the Company promptly an amount equal to
one-half all of the relocation expenses paid to him or on his behalf prior to
the date of the termination of employment. If Employee fails to repay the
required amount to the Company by this last day of his employment, the Company
shall have the right to offset the amount of such repayment from any other
amounts the Company owes to the Executive.

(g) All compensation or other benefits payable or owing to Employee hereunder
shall be subject to withholding taxes and other legally required deductions
pursuant to federal, state or local law.

 

4



--------------------------------------------------------------------------------

8. Employee’s employment hereunder shall terminate under the following
circumstances:

(a) In the event Employee dies, this Agreement and the Company’s obligations
under this Agreement shall terminate as of the end of the month during which his
death occurs.

(b) If Employee, due to physical or mental illness, becomes unable to perform
his duties and thus qualifies for disability benefits sponsored by the Company,
according to the benefit plans and policies of the Company, and such
qualification continues through the expiration of the “effect elimination
period” then in effect for qualification for long term disability benefits, this
Agreement and the Company’s obligations under this Agreement shall terminate on
the date immediately after the expiration of such effect elimination period,
whether or not Employee qualifies for or actually receives long term disability
benefits.

(c) Employee’s employment may be terminated for cause, effective immediately
upon written notice to Employee by the Company that shall set forth the specific
nature of the reasons for termination. Only the following acts or omissions by
Employee shall constitute “cause” for termination:

(i) dishonesty or similar serious misconduct, directly related to the
performance of Employee’s duties and responsibilities hereunder, which results
from a willful act or omission and which is injurious to the operations,
financial condition or business reputation of the Company;

(ii) convicted of a felony or misdemeanor;

(iii) use of drugs in violation of any Company policy or of alcohol which
materially impairs the performance of his duties and responsibilities as set
forth herein;

(iv) in the sole discretion of the chief executive officer of the Company,
failure by Employee to relocate his residence to Wisconsin by the Relocation
Date;

(v) substantial, continuing willful and unreasonable inattention to, neglect of
or refusal by Employee to perform Employee’s duties or responsibilities under
this Agreement if not cured within 30 days of written notice from the Company of
such failure to perform;

(vi) willful and intentional violation of a material provision of the Fiserv
Code of Conduct, as it may be amended from time to time, or other Fiserv
corporate policies regarding activities in the workplace in effect at the time;
or

(vii) any other willful or intentional breach or breaches of this Agreement by
Employee, which breaches are, singularly or in the aggregate, not cured within
30 days of written notice of such breach or breaches to Employee from the
Company.

 

5



--------------------------------------------------------------------------------

(d) Employee’s employment may be terminated at the election of the Company upon
written notice to Employee by the Company at any time for the convenience of the
Company.

(e) If Employee’s employment is terminated by the Company for any reason other
than as specified in subsection (a), (b) or (c) above, subject to execution by
Employee, within 45 days of termination of employment, of a general release in
favor of the Company (and failure to revoke such release), Employee shall be
entitled to receive:

(i) an amount in cash equal to one times his then current annual base salary.
Any payment under this subsection (e) shall be paid in a cash equivalent lump
sum on the first day of the seventh month following the month in which
Employee’s Separation from Service occurs, without interest thereon; provided
that, if on the date of Employee’s Separation from Service, neither the Company
nor any other entity that is considered a “service recipient” with respect to
Employee within the meaning of Code Section 409A has any stock which is publicly
traded on an established securities market (within the meaning of the Treasury
Regulation Section 1.897-1(m)) or otherwise, then such payment shall be paid to
Employee in a cash equivalent lump sum within ten business days of the date on
which Employee signs and does not revoke a general release in favor of the
Company. For purposes hereof, the term “Separation from Service” shall have the
same meaning as ascribed to such term in Employee’s Key Executive Employment and
Severance Agreement with the Company. All other incentive compensation and
benefits being received by Employee shall cease upon termination of employment,
subject to applicable law.

(ii) In addition, as of the date of termination, the Company will, in accordance
with and subject to the terms of the Incentive Plan, accelerate the vesting of
the equity granted to Employee pursuant to Section 7(c)(i) hereof. The number of
Options which will receive accelerated vesting shall be determined as follows:
(Total number of Options granted pursuant to Section 7(c)(i) divided by 2) minus
(The number of such Options that have vested prior to the date of termination).
The number of RSUs which will receive accelerated vesting shall be determined as
follows: (Total number of RSUs granted pursuant to Section 7(c)(i) divided by 2)
minus (The number of such RSUs that have vested prior to the date of
termination).

 

6



--------------------------------------------------------------------------------

9. Suspension.

(a) The Company may immediately, upon written notice to Employee, suspend or
restrict some or all of the duties of Employee for a necessary period of time
(“Suspension”), in the sole discretion of the Company, for the following
reasons:

(i) Employee is named as a defendant in any criminal proceeding, and as a result
of being named as a defendant, the operations, financial condition or reputation
of the Company is or may be injured;

(ii) Employee becomes the subject of an internal investigation for a suspected
violation of the Code of Conduct, during which the performance some or all of
the duties of Employee would reasonably likely disrupt the investigation or
cause reputational harm to the Company;

(iii) Employee, or the Company as a result of the actions or inaction of
Employee, becomes subject to an investigation by the Securities Exchange
Commission, the Department of Justice, or any other agency of government or law
enforcement; or

(iv) Because Employee’s personal conduct is harmful to the operations, financial
condition or reputation of the Company.

(b) During the Suspension period, Employee shall remain an employee of the
Company and be entitled to participate in the benefits of employment, provided,
however, that the Company may elect to suspend or reduce its obligations to
Employee pursuant to Sections 7 (a), (b) and (c) in proportion to the reduction
or suspension of the duties performed. Upon conclusion of the Suspension, the
Company may:

(i) Terminate Employee’s employment for cause according to Section 8(c);

(ii) Terminate Employee’s employment for the convenience of the Company
according to Section 8(d); or

(iii) Reinstate Employee to his full duties and responsibilities under this
Agreement. Upon reinstatement, the Company will compensate Employee for the
difference between any reduced compensation earned during the Suspension
according to Section 9(b), and the amounts that would have been earned pursuant
to Sections 7(a), (b), and (c) had the Suspension not occurred.

10. The Employee Confidential Information and Development Agreement of the
Company, attached hereto as Exhibit A, is hereby incorporated herein by
reference. Employee hereby confirms that he is bound by its terms. Such
confidential information is understood to include, without limitation, products,
technology, intellectual property,

 

7



--------------------------------------------------------------------------------

customer lists, prospect lists and price lists, or any part of such items, and
any information relating to the Company’s method and technique used in servicing
its customers.

11. Employee acknowledges and agrees that the copyright and any other
intellectual property right in designs, computer programs and related
documentations, and works of authorship created within the scope of his
employment belong to the Company by operation of law. Employee hereby assigns to
the Company his entire right, title, and interest in any ideas, inventions,
formulas, concepts, code, techniques, processes, systems, schematics, flow
charts, brand names, trade names, compilations, documents, data, notes, designs,
drawings, technical data and training materials, whether or not patentable, and
whether or not such items are subject to copyright or trade secret protection,
which are conceived, developed or reduced to practice by Employee or by another
associate working with Employee or under the direction of Employee, during the
Employment Term (“Developments”). In connection with any of Developments so
assigned, Employee will promptly: (a) disclose completely all facts regarding
them to the Company; and (b) at the request of the Company, execute a specific
assignment of title to the Company, and do anything else reasonably necessary to
enable the Company to protect its interest in the Development.

12. Covenants.

(a) For purposes of this Section 12, the following definitions apply:

(i) “Customer” means any person, association or entity: (1) for which Employee
has directly performed services, (2) for which Employee has supervised others in
performing services, or (3) about which Employee has special knowledge as a
result of his employment with the Company, during all or any part of the
24-month period ending on the date of the termination of his employment with the
Company.

(ii) “Competing Product or Service” means any product or service which is sold
in competition with, or is being developed and which will compete with, a
product or service developed, manufactured, or sold by the Company. For purposes
of this Agreement, “Competing Products or Services” are limited to products
and/or services for which Employee participated in the development, planning,
testing, sale, marketing or evaluation of on behalf of the Company in or during
any part of the last 24 months of his employment with the Company, or for which
Employee supervised one or more Company employees, units, divisions or
departments in doing so.

(iii) “Special Knowledge” means material, non-public information about a person,
association or entity that Employee learned as a result of his employment with
the Company and/or the Company’s client development or marketing efforts during
all or any part of the last 24 months of his employment with the Company.

 

8



--------------------------------------------------------------------------------

(b) Employee agrees that the Company’s customer contacts and relations are
established and maintained at great expense. Employee further agrees that, as an
employee of the Company, he will have unique and extensive exposure to and
contact with the Company’s customers and employees, and that he will have had
the opportunity to establish unique relationships that would enable him to
compete unfairly against the Company. Moreover, Employee acknowledges that he
will have had unique and extensive knowledge of the Company’s trade secret and
confidential information, and that such information, if used by him or others,
would allow him or others to compete unfairly against the Company. Therefore, in
consideration of the compensation and benefits provided to him pursuant to this
Agreement, Employee agrees that, for a period of 12 months after the date of the
termination of his employment, Employee will not, either on his own behalf or on
behalf of any other person, association or entity:

(i) Contact any Customer for the purpose of soliciting or inducing such client
to purchase a Competing Product or Service;

(ii) Solicit an employee of the Company to terminate his employment with the
Company;

(iii) Become financially interested in, be employed by or have any connection
with, directly or indirectly, either individually or as owner, partner, agent,
employee, consultant, creditor or otherwise, except for the account of or on
behalf of the Company, or its affiliates, in any business listed on Exhibit B,
or any affiliate (i.e., an entity that controls, is controlled by, or is under
common control with the named entity), successor or assign of such business or
any other business enterprise that engages in substantial competition with the
Company or any of its subsidiaries in the business of providing technology
products or services to the financial industry; provided, however, that nothing
in this Agreement shall prohibit Employee from owning publicly traded stock or
other securities of a competitor amounting to less than one percent of such
outstanding class of securities of such competitor; or

(iv) Become an owner, partner, director or officer of a company that develops,
sells or markets a Competing Product or Service.

(c) Notwithstanding any other provision of this Agreement, this Section 12:

(i) Shall not bar Employee from all employment. Employee warrants and agrees
that there are ample employment opportunities that he could fill following his
employment with the Company, in his field of experience, without violating this
Agreement;

(ii) Shall not bar Employee from performing clerical, menial or manual labor;

 

9



--------------------------------------------------------------------------------

(iii) Subject to Section 12(b)(iii), including the proviso thereof, shall not
prohibit Employee from investing as a passive investor in the capital stock or
other securities of a publicly traded corporation listed on a national security
exchange.

13. Violation of Covenants.

(a) Employee acknowledges and agrees that compliance with Section 12 hereof is
necessary to protect the Company, and that a breach of Section 12 hereof will
result in irreparable and continuing damage to the Company for which there will
be no adequate remedy at law. Employee hereby agrees that in the event of any
such breach of Section 12 hereof, the Company, and its successors and assigns,
shall be entitled to injunctive relief and to such other and further relief as
is proper under the circumstances.

(b) Without limiting Section 13(a), Employee further agrees that:

(i) In the event of his breach of Section 12(b)(iii) hereof by engaging in a
prohibited activity with a company listed on Exhibit B hereof, or a breach of
Section 12(b)(i) or (ii) by engaging in a prohibited activity for or on behalf
of a company listed on Exhibit B hereof, the Company shall be entitled to
recover Incentive Compensation previously paid or payable to Employee. Employee
understands and agrees that the losses incurred by the Company as a result of
such breach of this Agreement would be difficult or impossible to calculate, as
they are based on, among other things, the value of the knowledge and
information gained by Employee at the expense of the Company, but that the
actual value exceeds the Incentive Compensation paid or payable to Employee.
Accordingly, the Incentive Compensation paid or payable to Employee represents
Employee’s agreement to pay, and the Company’s agreement to accept as liquidated
damages, and not as a penalty, such amount for any such Employee breach.

(ii) Other than as specified in subparagraph (i) above, and without limiting the
Company’s rights in Section 13(a), in the event of his breach of Section 12, the
parties agree that the matter will be resolved through arbitration. The
arbitration shall be conducted by a panel of three arbitrators. Each party shall
select an arbitrator within 10 days of commencement of the arbitration and the
two designated arbitrators shall select a third arbitrator within 20 days of
their selection. The arbitration shall be conducted in Milwaukee, WI under the
commercial arbitration rules of the American Arbitration Association then
existing. Judgment on the arbitration award may be entered in any court having
jurisdiction over the subject matter of the controversy.

14. Employee agrees that the terms of this Agreement shall survive the
termination of his employment with the Company.

 

10



--------------------------------------------------------------------------------

15. This Agreement shall be governed by and construed in accordance with the
laws in the State of Wisconsin, without reference to conflict of law principles
thereof. Subject to Section 13(b)(ii), Employee and the Company hereby agree to
submit themselves to the jurisdiction of any court of competent jurisdiction in
any disputes that arise under this Agreement.

16. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

17. EMPLOYEE HAS READ THIS AGREEMENT AND AGREES THAT THE CONSIDERATION PROVIDED
BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE’S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

18. If any provision of this Agreement shall be declared illegal or
unenforceable by a final judgment of a court of competent jurisdiction, the
remainder of this Agreement, or the application of such provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each remaining provision of
this Agreement shall be valid and be enforceable to the fullest extent permitted
by law.

19. No term or condition of this Agreement shall be deemed to have been waived,
nor shall thereby create any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition for the future or as to any act other than
that specifically waived.

20. No term or provision or the duration of this Agreement shall be altered,
varied or contradicted except by a writing to that effect, executed by
authorized officers of the Company and the Company and by Employee, and in
compliance with Internal Revenue Code Section 409A.

21. The term of this Agreement shall begin on the date first written above and
shall continue until 12 months after termination of Employee’s employment.

22. All notices to be sent under this Agreement shall be sufficient when
delivered in hand or mailed by registered or certified mail to the Company at
255 Fiserv Drive, Brookfield, Wisconsin, Attention: Secretary or such other
address as it shall designate in writing to Employee; or to Employee at the home
address, as reflected in the records of the Company as provided by Employee, or
such other address as Employee shall designate in writing to Fiserv.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first written above.

 

EMPLOYEE:     FISERV, INC.

/s/ Byron C. Vielehr

    By:          

/s/ Jeffery W. Yabuki

Byron C. Vielehr

     

Jeffery W. Yabuki

President and Chief Executive Officer

 

12